DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: Claim 24 is a “service node,” but the claimed language constitutes steps without hardware. Applicant should amend claim language to include appropriate structure to perform the steps described. Without said hardware, Claim 24 is rendered indefinite and is thus rejected under 112(b).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1-7, 9-15, 17-22, and 24-29 are rejected under 35 U.S.C. 103 as being unpatentable over Tenny (US 20170359848 A1) in view of Hamadi (US 20050078645 A1) and further in view of Ohta (US 20140204819 A1).
Regarding Claim 1, Tenny discloses the below limitation:	detecting that the wireless device will be handed over from a first base station associated with the source service node to a second base station associated with the target service node (Tenny Par 56 Source DU 309 and target DU 307 participate in a context transfer (event 317); handover is well known in the art),	transferring the truncated application data and the buffer indicator to the target service node, thereby enabling the target service node to recreate the application buffer from the truncated application data and downlink data pending at the second base station corresponding to the buffer indicator (Par 56 source DU 309 buffers the downlink data and forwards the downlink data to target DU 307 at a later time, after completion of the handover).
Tenny does not disclose the below limitation:	obtaining a buffer indicator indicating an amount of downlink data pending at the first base station for the service session,	truncating application data present in an application buffer at the source service node by removing sent but unacknowledged application data from the application buffer based on the obtained buffer indicator;
(Ohta Par 153 buffer control unit 211 acquires, from the buffer unit 221, an amount of data (or the BSI: Buffer Status Indicator) of the downlink data accumulated in the buffer unit 221);
Hamadi further discloses the below limitation:	truncating application data present in an application buffer at the source service node by removing sent but unacknowledged application data from the application buffer based on the obtained buffer indicator (Hamadi Par 35 cancellation instruction/message 84 removes unacknowledged communications from transmission queues to reduce network traffic);
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of Tenny, Hamadi and Ohta, to combine the handover of buffered data as disclosed in Tenny with the usage of a buffer to indicate an amount of data as disclosed in Ohta further with the deletion (i.e. truncation) of unacknowledged data as disclosed in Hamadi. Deleting unacknowledged buffered data before transferring the data during a handover lowers strain on a network in which handovers are common, such as a 5G network. Therefore, it would have been obvious to combine Tenny, Hamadi and Ohta to obtain the invention, as specified in the instant claim.
Regarding Claim 2, Tenny, Hamadi, and Ohta disclose the limitations of Claim 1.	
Hamadi further discloses the below limitation:	wherein the truncated application data comprises application data that has not (Hamadi see below; data not yet sent is interpreted to be unacknowledged) and	application data that has been sent from the source service node but not yet acknowledged by the wireless device (Par 35 cancellation instruction/message 84 removes unacknowledged communications from transmission queues to reduce network traffic).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of Tenny, Hamadi and Ohta, to combine the aforementioned methods for transferring a service session with the truncated data being both unsent and unacknowledged data, as disclosed in Hamadi. Unsent and unacknowledged data does not need to be transferred during handover so it can be removed from buffered data to lower strain on the network. Therefore, it would have been obvious to combine Tenny, Hamadi and Ohta to obtain the invention, as specified in the instant claim.
Regarding Claim 3, Tenny, Hamadi, and Ohta disclose the limitations of Claim 2.
Hamadi further discloses the below limitation:	wherein the truncating comprises removing new application data and keeping old application data that has been sent earlier than the removed new application data (Hamadi Par 35 cancellation instruction/message 84 removes unacknowledged communications from transmission queues to reduce network traffic; assuming data is acknowledged in the order it is received, unacknowledged data is equivalent to new data).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of Tenny, Hamadi and Ohta, to combine the aforementioned methods for transferring a service session with the data being truncated based on time received, as disclosed in Hamadi. Removing data that has been received later, and is therefore more likely to be unacknowledged, lowers strain on the network without significant loss. Therefore, it would have been obvious to combine Tenny, Hamadi and Ohta to obtain the invention, as specified in the instant claim.
Regarding Claim 4, Tenny, Hamadi, and Ohta disclose the limitations of Claim 1.
Tenny further discloses the below limitation:	wherein the pending downlink data at the first base station comprises downlink data that has not yet been transmitted to the wireless device (Tenny Fig 3, Par 56 CU 311 buffers downlink data for later forwarding (block 323), i.e. data that has not yet been transmitted);
Hamadi further discloses the below limitation:	downlink data that has been transmitted to the wireless device but an acknowledgement has not yet been received (Hamadi Par 35 wherein unacknowledged data is discussed).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of Tenny, Hamadi and Ohta, to combine the aforementioned methods for transferring a service session with the truncated data comprising unsent data as disclosed in Tenny further with the truncated data being unacknowledged data as disclosed in Hamadi. Removing data that has not yet been transmitted nor acknowledged makes the handoff more agile and lowers strain on the Tenny, Hamadi and Ohta to obtain the invention, as specified in the instant claim.
Regarding Claim 5, Tenny, Hamadi, and Ohta disclose the limitations of Claim 1.
Ohta further discloses the below limitation:	wherein the buffer indicator indicates a number of bytes or a number of Internet Protocol (IP) packets pending at the first base station for the service session (Ohta Par 48, Par 107 discloses buffer station indicator that can be used to indicate various things such as number of bytes).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of Tenny, Hamadi and Ohta, to combine the aforementioned methods for transferring a service session with the usage of a buffer to indicate the size of data as disclosed in Ohta. Using a buffer to indicate size allows the truncation to know how much data it will be removing and prevents errors in the truncation process. Therefore, it would have been obvious to combine Tenny, Hamadi and Ohta to obtain the invention, as specified in the instant claim.
Regarding Claim 6, Tenny, Hamadi, and Ohta disclose the limitations of Claim 1.
Tenny further discloses the below limitation:	wherein the service session involves multiple data flows between the service application and the wireless device (Tenny Par 96 network-side interface 1202 may include multiple input single output (MISO) or multiple input multiple output (MIMO)) and	wherein the method is performed per data flow of the multiple data flows (see above wherein prior art of Claim 1 can be applied to a single data flow).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of Tenny, Hamadi and Ohta, to combine the aforementioned methods for transferring a service session with applying said methods to multiple data flows independently, as disclosed in Tenny. Applying aforementioned methods to multiple data flows increases efficiency and lowers the potential truncation time. Therefore, it would have been obvious to combine Tenny, Hamadi and Ohta to obtain the invention, as specified in the instant claim.
Regarding Claim 7, Tenny, Hamadi, and Ohta disclose the limitations of Claim 1.
Ohta further discloses the below limitation:	wherein the application buffer at the source service node is a Transmission Control Protocol (TCP) buffer (Ohta Par 227 discloses usage of TCP for communication) and the downlink data is communicated according to one or more of
Tenny further discloses the below limitation:	(1) a Packet Data Convergence Protocol (PDCP) (Tenny Par 34 CUs and the UPs implement IP and PDCP layer/sublayer entities in the control plane) and	(2) a Radio Link Control (RLC) protocol (Par 34 DUs include PHY sublayer, MAC sublayer, and radio link control (RLC) sublayer entities), and	wherein the source service node is deployed as a Local Service Cloud (LSC) having a dedicated communication link to the first base station (Par 96 transceiver 1200 may be a wireless transceiver adapted to communicate in accordance with a wireless telecommunications protocol, such as a cellular protocol, a wireless local area network (WLAN) protocol, or any other type of wireless protocol).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of Tenny, Hamadi and Ohta, to combine the aforementioned methods for transferring a service session with the usage of a TCP buffer as disclosed in Ohta and using communication standards of PDCP and RLC to deploy a local network as disclosed in Tenny. Disclosed protocols are well known in the art and are often used for communication between nodes as disclosed here. Therefore, it would have been obvious to combine Tenny, Hamadi and Ohta to obtain the invention, as specified in the instant claim.
Regarding Claim 9, Tenny discloses the below limitation:	detect that the wireless device will be handed over from a first base station associated with the source service node to a second base station associated with the target service node (Tenny Par 56 Source DU 309 and target DU 307 participate in a context transfer (event 317); handover is well known in the art),	transfer the truncated application data and the buffer indicator to the target service node, thereby enabling the target service node to recreate the application buffer from the truncated application data and downlink data pending at the second base station corresponding to the buffer indicator (Par 56 source DU 309 buffers the downlink data and forwards the downlink data to target DU 307 at a later time, after completion of the handover).
Tenny does not disclose the below limitation:	obtain a buffer indicator indicating an amount of downlink data pending at the first base station for the service session,	truncate application data present in an application buffer at the source service 
Ohta does disclose the below limitation:	obtain a buffer indicator indicating an amount of downlink data pending at the first base station for the service session (Ohta Par 153 buffer control unit 211 acquires, from the buffer unit 221, an amount of data (or the BSI: Buffer Status Indicator) of the downlink data accumulated in the buffer unit 221);
Hamadi does disclose the below limitation:	truncate application data present in an application buffer at the source service node by removing sent but unacknowledged application data from the application buffer based on the obtained buffer indicator (Hamadi Par 35 cancellation instruction/message 84 removes unacknowledged communications from transmission queues to reduce network traffic);
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of Tenny, Hamadi and Ohta, to combine the handover of buffered data as disclosed in Tenny with the usage of a buffer to indicate an amount of data as disclosed in Ohta further with the deletion (i.e. truncation) of unacknowledged data as disclosed in Hamadi. Deleting unacknowledged buffered data before transferring the data during a handover lowers strain on a network in which handovers are common, such as a 5G network. Therefore, it would have been obvious to combine Tenny, Hamadi and Ohta to obtain the invention, as specified in the instant claim.
Regarding Claim 10, Tenny, Hamadi, and Ohta disclose the limitations of Claim 9.
(Hamadi data not yet sent is interpreted to be unacknowledged) and	application data that has been sent from the source service node but not yet acknowledged by the wireless device (Par 35 cancellation instruction/message 84 removes unacknowledged communications from transmission queues to reduce network traffic).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of Tenny, Hamadi and Ohta, to combine the aforementioned methods for transferring a service session with the truncated data being both unsent and unacknowledged data, as disclosed in Hamadi. Unsent and unacknowledged data does not need to be transferred during handover so it can be removed from buffered data to lower strain on the network. Therefore, it would have been obvious to combine Tenny, Hamadi and Ohta to obtain the invention, as specified in the instant claim.
Regarding Claim 11, Tenny, Hamadi, and Ohta disclose the limitations of Claim 10.
Hamadi further discloses the below limitation:	wherein the source service node is configured to perform the truncating by removing new application data and keeping old application data that has been sent earlier than the removed new application data (Par 35 cancellation instruction/message 84 removes unacknowledged communications from transmission queues to reduce network traffic; assuming data is acknowledged in the order it is received, unacknowledged data is equivalent to new data).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of Tenny, Hamadi and Ohta, to combine the aforementioned methods for transferring a service session with the data being truncated based on time received, as disclosed in Hamadi. Removing data that has been received later, and is therefore more likely to be unacknowledged, lowers strain on the network without significant loss. Therefore, it would have been obvious to combine Tenny, Hamadi and Ohta to obtain the invention, as specified in the instant claim.
Regarding Claim 12, Tenny, Hamadi, and Ohta disclose the limitations of Claim 9.
Tenny further discloses the below limitation:	wherein the pending downlink data at the first base station comprises downlink data that has not yet been transmitted to the wireless device (Tenny Fig 3, Par 56 CU 311 buffers downlink data for later forwarding (block 323), i.e. data that has not yet been transmitted);
Hamadi further discloses the below limitation:	downlink data that has been transmitted to the wireless device but an acknowledgement has not yet been received (Hamadi Par 35 wherein unacknowledged data is discussed).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of Tenny, Hamadi and Ohta, to combine the aforementioned methods for transferring a service session with the truncated data comprising unsent data as disclosed in Tenny further with the truncated data being Hamadi. Removing data that has not yet been transmitted nor acknowledged makes the handoff more agile and lowers strain on the network. Therefore, it would have been obvious to combine Tenny, Hamadi and Ohta to obtain the invention, as specified in the instant claim.
Regarding Claim 13, Tenny, Hamadi, and Ohta disclose the limitations of Claim 9.
Ohta further discloses the below limitation:	wherein the buffer indicator indicates a number of bytes or a number of Internet Protocol (IP) packets pending at the first base station for the service session (Ohta Par 48, Par 107 discloses buffer station indicator that can be used to indicate various things such as number of bytes).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of Tenny, Hamadi and Ohta, to combine the aforementioned methods for transferring a service session with the usage of a buffer to indicate the size of data as disclosed in Ohta. Using a buffer to indicate size allows the truncation to know how much data it will be removing and prevents errors in the truncation process. Therefore, it would have been obvious to combine Tenny, Hamadi and Ohta to obtain the invention, as specified in the instant claim.
Regarding Claim 14, Tenny, Hamadi, and Ohta disclose the limitations of Claim 9.
Tenny further discloses the below limitation:	wherein the service session involves multiple data flows between the service application and the wireless device (Tenny Par 96 network-side interface 1202 may include multiple input single output (MISO) or multiple input multiple output (MIMO)), and(see above wherein prior art of Claim 9 can be applied to a single data flow).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of Tenny, Hamadi and Ohta, to combine the aforementioned methods for transferring a service session with applying said methods to multiple data flows independently, as disclosed in Tenny. Applying aforementioned methods to multiple data flows increases efficiency and lowers the potential truncation time. Therefore, it would have been obvious to combine Tenny, Hamadi and Ohta to obtain the invention, as specified in the instant claim.
Regarding Claim 15, Tenny, Hamadi, and Ohta disclose the limitations of Claim 9.
Ohta further discloses the below limitation:	wherein the application buffer at the source service node is a Transmission Control Protocol (TCP) buffer (Ohta Par 227 discloses usage of TCP for communication) and the downlink data is communicated according to one or more of
Tenny further discloses the below limitation:	(1) a Packet Data Convergence Protocol (PDCP) (Tenny Par 34 CUs and the UPs implement IP and PDCP layer/sublayer entities in the control plane) and	(2) a Radio Link Control (RLC) protocol (Par 34 DUs include PHY sublayer, MAC sublayer, and radio link control (RLC) sublayer entities), and	wherein the source service node is arranged to be deployed as a Local Service Cloud (LSC) having a dedicated communication link to the first base station (Par 96 transceiver 1200 may be a wireless transceiver adapted to communicate in accordance with a wireless telecommunications protocol, such as a cellular protocol, a wireless local area network (WLAN) protocol, or any other type of wireless protocol).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of Tenny, Hamadi and Ohta, to combine the aforementioned methods for transferring a service session with the usage of a TCP buffer as disclosed in Ohta and using communication standards of PDCP and RLC to deploy a local network as disclosed in Tenny. Disclosed protocols are well known in the art and are often used for communication between nodes as disclosed here. Therefore, it would have been obvious to combine Tenny, Hamadi and Ohta to obtain the invention, as specified in the instant claim.
Regarding Claim 17, Tenny discloses the below limitation:	detecting that the wireless device will be handed over from a first base station associated with the source service node to a second base station associated with the target service node (Tenny Par 56 Source DU 309 and target DU 307 participate in a context transfer (event 317); handover is well known in the art),	obtaining pending downlink data from the second base station based on the received buffer indicator (Par 56 source DU 309 buffers the downlink data and forwards the downlink data to target DU 307 at a later time, after completion of the handover),	recreating the application buffer from the truncated application data and the downlink data obtained from the second base station (Fig 4, Block 439; also see Par 61), and(Par 56 source DU 309 buffers the downlink data and forwards the downlink data to target DU 307 at a later time, after completion of the handover).
Tenny does not disclose the below limitation:	receiving from the source service node truncated application data from an application buffer at the source service node and a buffer indicator indicating that sent but unacknowledged application data has been removed from the application buffer;
Ohta does disclose the below limitation:	receiving from the source service node truncated application data from an application buffer at the source service node and a buffer indicator indicating that sent but unacknowledged application data has been removed from the application buffer (Ohta Par 153 buffer control unit 211 acquires, from the buffer unit 221, an amount of data (or the BSI: Buffer Status Indicator) of the downlink data accumulated in the buffer unit 221);
Hamadi further discloses the below limitation:	receiving from the source service node truncated application data from an application buffer at the source service node and a buffer indicator indicating that sent but unacknowledged application data has been removed from the application buffer (Hamadi Par 35 cancellation instruction/message 84 removes unacknowledged communications from transmission queues to reduce network traffic);
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of Tenny, Hamadi and Ohta, to combine the Tenny with the usage of a buffer to indicate an amount of data as disclosed in Ohta further with the deletion (i.e. truncation) of unacknowledged data as disclosed in Hamadi. Deleting unacknowledged buffered data before transferring the data during a handover lowers strain on a network in which handovers are common, such as a 5G network. Therefore, it would have been obvious to combine Tenny, Hamadi and Ohta to obtain the invention, as specified in the instant claim.
Regarding Claim 18, Tenny, Hamadi, and Ohta disclose the limitations of Claim 17.
Hamadi further discloses the below limitation:	wherein the truncated application data comprises application data that has not yet been sent from the source service node (Hamadi data not yet sent is interpreted to be unacknowledged, see below) and	application data that has been sent from the source service node but not yet acknowledged by the wireless device (Par 35 cancellation instruction/message 84 removes unacknowledged communications from transmission queues to reduce network traffic).It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of Tenny, Hamadi and Ohta, to combine the aforementioned methods for transferring a service session with the truncated data being both unsent and unacknowledged data, as disclosed in Hamadi. Unsent and unacknowledged data does not need to be transferred during handover so it can be removed from buffered data to lower strain on the network. Therefore, it would have Tenny, Hamadi and Ohta to obtain the invention, as specified in the instant claim.
Regarding Claim 19, Tenny, Hamadi, and Ohta disclose the limitations of Claim 18.
Tenny further discloses the below limitation:	wherein recreating the application buffer comprises inserting the obtained downlink data between the sent (Tenny Fig 3, Par 56 CU 311 buffers downlink data for later forwarding (block 323), i.e. data that has not yet been transmitted) and; 
Hamadi further discloses the below limitation:	unacknowledged application data and the not yet sent application data (Hamadi Par 35 wherein unacknowledged data is discussed).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of Tenny, Hamadi and Ohta, to combine the aforementioned methods for transferring a service session with the truncated data comprising unsent data as disclosed in Tenny further with the truncated data being unacknowledged data as disclosed in Hamadi. Removing data that has not yet been transmitted nor acknowledged makes the handoff more agile and lowers strain on the network. Therefore, it would have been obvious to combine Tenny, Hamadi and Ohta to obtain the invention, as specified in the instant claim.
Regarding Claim 20, Tenny, Hamadi, and Ohta disclose the limitations of Claim 17.
Ohta further discloses the below limitation:	wherein the buffer indicator indicates a number of bytes or a number of Internet Protocol (IP) packets pending at the second base station for the service session (Ohta Par 48, Par 107 discloses buffer station indicator that can be used to indicate various things such as number of bytes).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of Tenny, Hamadi and Ohta, to combine the aforementioned methods for transferring a service session with the usage of a buffer to indicate the size of data as disclosed in Ohta. Using a buffer to indicate size allows the truncation to know how much data it will be removing and prevents errors in the truncation process. Therefore, it would have been obvious to combine Tenny, Hamadi and Ohta to obtain the invention, as specified in the instant claim.
Regarding Claim 21, Tenny, Hamadi, and Ohta disclose the limitations of Claim 17.
Tenny further discloses the below limitation:	wherein the service session involves multiple data flows from the service application to the wireless device, and wherein the method is performed per data flow of the multiple data flows (Tenny Par 96 network-side interface 1202 may include multiple input single output (MISO) or multiple input multiple output (MIMO); see above wherein prior art of Claim 17 can be applied to a single data flow).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of Tenny, Hamadi and Ohta, to combine the aforementioned methods for transferring a service session with applying said methods to multiple data flows independently, as disclosed in Tenny. Applying aforementioned methods to multiple data flows increases efficiency and lowers the potential truncation time. Therefore, it would have been obvious to combine Tenny, Hamadi and Ohta to obtain the invention, as specified in the instant claim.
Regarding Claim 22, Tenny, Hamadi, and Ohta disclose the limitations of Claim 17.
Ohta further discloses the below limitation:	wherein the recreated application buffer at the target service node is a Transmission Control Protocol (TCP) buffer (Ohta Par 227 discloses usage of TCP for communication) and the downlink data is communicated according to one or more of
Tenny further discloses the below limitation:	(1) a Packet Data Convergence Protocol (PDCP) (Tenny Par 34 CUs and the UPs implement IP and PDCP layer/sublayer entities in the control plane) and	(2) a Radio Link Control (RLC) protocol (Par 34 DUs include PHY sublayer, MAC sublayer, and radio link control (RLC) sublayer entities), and	wherein the target service node is deployed as a Local Service Cloud (LSC) having a dedicated communication link to the second base station (Par 96 transceiver 1200 may be a wireless transceiver adapted to communicate in accordance with a wireless telecommunications protocol, such as a cellular protocol, a wireless local area network (WLAN) protocol, or any other type of wireless protocol).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of Tenny, Hamadi and Ohta, to combine the aforementioned methods for transferring a service session with the usage of a TCP buffer as disclosed in Ohta and using communication standards of PDCP and RLC to deploy a local network as disclosed in Tenny. Disclosed protocols are well known in the art and are often used for communication between nodes as disclosed here. Therefore, Tenny, Hamadi and Ohta to obtain the invention, as specified in the instant claim.
Regarding Claim 24, Tenny discloses the below limitation:	detect that the wireless device will be handed over from a first base station associated with the source service node to a second base station associated with the target service node (Tenny Par 56 Source DU 309 and target DU 307 participate in a context transfer (event 317); handover is well known in the art),	obtain pending downlink data from the second base station based on the received buffer indicator (Par 61 CU 411 and target DU 407 participate in the establishing of a Layer 2 path … CU 411 sends the buffered PDCP PDUs to target DU 407 where they are buffered),	recreate the application buffer from the truncated application data and the downlink data obtained from the second base station (Fig 4, Block 439; also see Par 61), and	resume the service session by sending application data from the recreated application buffer to the second base station for transmission to the wireless device (Par 56 source DU 309 buffers the downlink data and forwards the downlink data to target DU 307 at a later time, after completion of the handover).
Tenny does not disclose the below limitation:	receive from the source service node truncated application data from an application buffer at the source service node and a buffer indicator indicating that sent but unacknowledged application data has been removed from the application buffer;
(Ohta Par 153 buffer control unit 211 acquires, from the buffer unit 221, an amount of data (or the BSI: Buffer Status Indicator) of the downlink data accumulated in the buffer unit 221);
Hamadi further discloses the below limitation:	receive from the source service node truncated application data from an application buffer at the source service node and a buffer indicator indicating that sent but unacknowledged application data has been removed from the application buffer (Hamadi Par 35 cancellation instruction/message 84 removes unacknowledged communications from transmission queues to reduce network traffic);
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of Tenny, Hamadi and Ohta, to combine the handover of buffered data and recreation of the buffer as disclosed in Tenny with the usage of a buffer to indicate an amount of data as disclosed in Ohta further with the deletion (i.e. truncation) of unacknowledged data as disclosed in Hamadi. Deleting unacknowledged buffered data before transferring the data during a handover lowers strain on a network in which handovers are common, such as a 5G network. Therefore, it would have been obvious to combine Tenny, Hamadi and Ohta to obtain the invention, as specified in the instant claim.
Regarding Claim 25, Tenny, Hamadi, and Ohta disclose the limitations of Claim 24.
(data not yet sent is interpreted to be unacknowledged, see below) and	application data that has been sent from the source service node but not yet acknowledged by the wireless device (Par 35 cancellation instruction/message 84 removes unacknowledged communications from transmission queues to reduce network traffic).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of Tenny, Hamadi and Ohta, to combine the aforementioned service node arranged to transfer a service session with the truncated data being both unsent and unacknowledged data, as disclosed in Hamadi. Unsent and unacknowledged data does not need to be transferred during handover so it can be removed from buffered data to lower strain on the network. Therefore, it would have been obvious to combine Tenny, Hamadi and Ohta to obtain the invention, as specified in the instant claim.
Regarding Claim 26, Tenny, Hamadi, and Ohta disclose the limitations of Claim 25.
Tenny further discloses the below limitation:	wherein the target service node is configured to recreate the application buffer by inserting the obtained downlink data between the sent (Tenny Fig 3, Par 56 CU 311 buffers downlink data for later forwarding (block 323), i.e. data that has not yet been transmitted) and;
(Hamadi Par 35 wherein unacknowledged data is discussed).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of Tenny, Hamadi and Ohta, to combine the aforementioned service node arranged to transfer a service session with the truncated data comprising unsent data as disclosed in Tenny further with the truncated data being unacknowledged data as disclosed in Hamadi. Removing data that has not yet been transmitted nor acknowledged makes the handoff more agile and lowers strain on the network. Therefore, it would have been obvious to combine Tenny, Hamadi and Ohta to obtain the invention, as specified in the instant claim.
Regarding Claim 27, Tenny, Hamadi, and Ohta disclose the limitations of Claim 24.
Ohta further discloses the below limitation:	wherein the buffer indicator indicates a number of bytes or a number of Internet Protocol (IP) packets pending at the second base station for the service session (Ohta Par 48, Par 107 discloses buffer station indicator that can be used to indicate various things such as number of bytes).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of Tenny, Hamadi and Ohta, to combine the aforementioned service node arranged to transfer a service session with the usage of a buffer to indicate the size of data as disclosed in Ohta. Using a buffer to indicate size allows the truncation to know how much data it will be removing and prevents errors in Tenny, Hamadi and Ohta to obtain the invention, as specified in the instant claim.
Regarding Claim 28, Tenny, Hamadi, and Ohta disclose the limitations of Claim 24.
Tenny further discloses the below limitation:	wherein the service session involves multiple data flows from the service application to the wireless device (Tenny Par 96 network-side interface 1202 may include multiple input single output (MISO) or multiple input multiple output (MIMO)), and	wherein the target service node is configured to perform said recreating and resuming per data flow of the multiple data flows (see above wherein prior art of Claim 23 can be applied to a single data flow).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of Tenny, Hamadi and Ohta, to combine the aforementioned service node arranged to transfer a service session with applying said methods to multiple data flows independently, as disclosed in Tenny. Applying aforementioned methods to multiple data flows increases efficiency and lowers the potential truncation time. Therefore, it would have been obvious to combine Tenny, Hamadi and Ohta to obtain the invention, as specified in the instant claim.
Regarding Claim 29, Tenny, Hamadi, and Ohta disclose the limitations of Claim 24.
Ohta further discloses the below limitation:	wherein the recreated application buffer at the target service node is a Transmission Control Protocol (TCP) buffer (Ohta Par 227 discloses usage of TCP for communication) and the downlink data is communicated according to one or more of
Tenny further discloses the below limitation:	(1) a Packet Data Convergence Protocol (PDCP) (Tenny Par 34 CUs and the UPs implement IP and PDCP layer/sublayer entities in the control plane) and	(2) a Radio Link Control (RLC) protocol (Par 34 DUs include PHY sublayer, MAC sublayer, and radio link control (RLC) sublayer entities), and	wherein the target service node is arranged to be deployed as a Local Service Cloud (LSC) having a dedicated communication link to the second base station (Par 96 transceiver 1200 may be a wireless transceiver adapted to communicate in accordance with a wireless telecommunications protocol, such as a cellular protocol, a wireless local area network (WLAN) protocol, or any other type of wireless protocol).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of Tenny, Hamadi and Ohta, to combine the aforementioned service node arranged to transfer a service session with the usage of a TCP buffer as disclosed in Ohta and using communication standards of PDCP and RLC to deploy a local network as disclosed in Tenny. Disclosed protocols are well known in the art and are often used for communication between nodes as disclosed here. Therefore, it would have been obvious to combine Tenny, Hamadi and Ohta to obtain the invention, as specified in the instant claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN D MILLER whose telephone number is (571)272-8599.  The examiner can normally be reached on M-TR 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on (571) 270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/CHARLES C JIANG/Supervisory Patent Examiner, Art Unit 2412